Citation Nr: 0635721	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
October 2004 when they were remanded for additional 
evidentiary development.  



FINDINGS OF FACT

1.  There is no competent evidence linking hepatitis C to the 
veteran's active duty service.  

2.  There is no competent evidence linking an acquired 
psychiatric disorder to the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2006).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for hepatitis C and for an acquired 
psychiatric disorder.  Specifically, the discussions in May 
2001, June 2002, August 2003 and October 2004 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the May 2001, June 2002, August 
2003 and October 2004  letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims have been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board further notes that the 
veteran's status as a veteran has never been contested.  VA 
has always adjudicated his claims based on his status as a 
veteran as defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all records 
identified by the veteran have been obtained.  The veteran 
was scheduled for VA examination which he failed to report 
to.  The requirements of 38 C.F.R. § 3.159(c)(4) have been 
met to the extent possible.  No additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues on appeal.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant 
with the claims.


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, where a 
veteran served 90 days or more during a period of war or 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of l0 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).


Entitlement to service connection for hepatitis C.

The veteran has claimed that he became infected with 
hepatitis C while serving on active duty in Viet Nam.  There 
was one mention of hepatitis in the service medical records.  
A service medical record dated in November 1970 includes the 
notation that the veteran was to be evaluated for possible 
hepatitis.  Hepatitis, however, was not included as a 
diagnosis in any service medical record.  Hepatitis was not 
found at the time of the veteran's separation examination 
which was conducted in May 1972.  

There is evidence of record of the current existence of 
hepatitis C.  VA clinical records dated in the 2000's include 
assessments that the veteran was hepatitis C positive.  
Significantly, there is no competent evidence of record which 
links the currently existing hepatitis C to the veteran's 
active duty service in any way.  None of the VA clinical 
records which reference the presence of hepatitis C provides 
an etiological opinion for the disability.  The veteran 
failed to report for VA examinations scheduled in February, 
June and July of 2006.  No reason was provided for the 
veteran's failure to report.  These examinations were 
scheduled, in part, to determine the etiology of the 
veteran's claimed hepatitis C.  As the veteran failed to 
report for a VA examination scheduled in connection with an 
original compensation claim, the Board must adjudicate the 
claim based on the evidence of record.  38 C.F.R. § 3.655.  
There is no indication that the notification letters sent to 
the veteran regarding the examinations were returned to VA as 
undeliverable.  A Report of Contact, dated in August 2006, 
indicates that the veteran's address is considered unknown.  
While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  To the extent 
that the veteran may have a new addresses but has not 
informed VA, it is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  If he does not 
do so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

The only evidence of record which links currently existing 
hepatitis C to the veteran's active duty service is the 
veteran's own allegations.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of hepatitis C is of no probative 
value. 

As there is no competent evidence of record linking currently 
existing hepatitis C to the veteran's active duty service, 
service connection is not warranted.  


Entitlement to service connection for a chronic acquired 
psychiatric disorder

The veteran has claimed that he currently experiences a 
mental disorder which was incurred during his active duty 
service.  

There is some evidence that the veteran had psychiatric 
problems while on active duty.  The service medical records 
evidenced complaints of anxiety and nervousness in April 
1970.  One of the clinical records dated in April 1970 noted 
that there was a possibility that the veteran might be having 
an anxiety reaction.  Another record included the notation 
that present anxiety roots were not clear.  A September 1970 
clinical record includes the notation that the veteran had a 
history of anxiety.  

Although the veteran indicated on a May 1972 Report of 
Medical History that he had or had had nervous trouble, a 
nervous disorder was not diagnosed.  The report was only 
annotated on the back with the word nervous.  Furthermore, 
psychiatric clinical evaluation was determined to be normal 
at the time of the veteran's separation examination which was 
conducted in May 1972.  No pertinent abnormalities were 
noted.  

There is competent evidence of record of the current 
existence of a mental disorder.  A VA neuropsychiatric 
examination was conducted in March 1974.  The diagnoses were 
chronic alcoholism associated with mild chronic brain 
syndrome and status following old gross trauma to the brain 
by history.  

An August 1974 Medical Certificate includes the pertinent 
diagnosis of mental confusion.  There was an annotation that 
the veteran seemed to have suffered from combat exhaustion 
based on the veteran's history.  

A report of a December 1974 VA examination included the 
diagnostic impression of anxiety neurosis with depressive 
features, a past history of chronic alcoholism and also some 
mild organic brain damage was possibly present.  

A VA neuropsychiatric examination was conducted in October 
1985.  The diagnosis was organic brain syndrome due to 
chronic alcoholism.  

A VA Housebound examination was conducted in November 1985.  
The pertinent diagnosis was chronic anxiety with organic 
brain syndrome.  

Another VA neuropsychiatric examination was conducted in 
August 1988.  The diagnosis was organic brain syndrome due to 
chronic alcoholism.  

The most recent VA examination was conducted in February 
2001.  The Axis I diagnoses were continuous alcohol 
dependence, benzodiazepine dependence in full remission and 
anxiety disorder not otherwise specified.  The examiner noted 
that the veteran was seeking service connection for a nervous 
disorder.  It was not clear to the examiner that the 
veteran's anxiety problems were related to military service.  
It was not evident to the examiner that the veteran had post-
traumatic stress disorder.  The most prominent mental health 
condition noted was ongoing alcohol use.  The examiner noted 
that he did not have access to the veteran's medical records.  

As set out above, there is competent evidence of record of 
the current existence of mental disorders.  Significantly, 
there is no competent evidence of record which links a 
currently existing mental disorder to the veteran's active 
duty service.  While the reports of the VA examinations 
reveal the veteran reported that his mental problems began 
during active duty, no health care provider has linked a 
current mental disorder to the active duty symptomatology.  
The Board notes the August 1974 Medical Certificate 
references the fact that the veteran seemed to have suffered 
from combat exhaustion but this was based on a self-reported 
history by the veteran.  This document does not link a mental 
disorder to the veteran's active duty service.  

As indicated above in the discussion of the hepatitis C 
claim, the veteran failed to report for VA examinations 
scheduled in February, June and July of 2006.  No reason was 
provided for the veteran's failure to report.  These 
examinations were scheduled, in part, to determine the 
etiology of the veteran's claimed mental disability.  As the 
veteran failed to report for a VA examination scheduled in 
connection with an original compensation claim, the Board 
must adjudicate the claim based on the evidence of record.  
38 C.F.R. § 3.655.

The only evidence of record which links a currently existing 
mental disability to the veteran's active duty service is the 
veteran's own allegations.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of mental disability is of no 
probative value. 

As there is no competent evidence linking a currently 
diagnosed acquired psychiatric disorder to active duty, the 
claim must be denied.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


